In a matrimonial action, the defendant husband appeals from so much of a judgment of the Supreme Court, Suffolk County, dated January 30, 1980, as, upon dissolving the parties’ marriage, awarded the plaintiff wife alimony and child support in the unallocated sum of $400 per week, and directed that payments thereof be made retroactively to August 27, 1979. Judgment modified, on the facts, by reducing the amount of support to $300 per week. As so modified, judgment affirmed insofar as appealed from, without costs or disbursements, and matter remanded to Special Term for further proceedings consistent herewith. The total support awarded was excessive to the extent indicated. Moreover, although neither party to this dispute has challenged the award of alimony and child support in an unallocated sum, it was error for Special Term to fail to make such allocation. Thus the matter is being remitted so that Special Term may allocate the award between child support and alimony. Lazer, J. P., Gibbons, Gulotta and Cohalan, JJ., concur.